NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4547-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SAMUEL PATRIACO, JR., a/k/a
STEPANOV ALEKSANDR,

     Defendant-Appellant.
_____________________________

                   Submitted November 4, 2021 – Decided December 6, 2021

                   Before Judges Fuentes and Gilson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 14-12-2963.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Suzannah Brown, Designated Counsel, on
                   the brief).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Dina R. Khajezadeh,
                   Assistant Prosecutor, on the brief).

                   Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant Samuel Patriaco, Jr., appeals from the Order of the Criminal

Part denying his post-conviction relief (PCR) petition without conducting an

evidentiary hearing. We affirm.

      On December 2, 2014, defendant was indicted by an Ocean County grand

jury on charges of first-degree robbery, N.J.S.A. 2C:15-1, second-degree

aggravated    assault,   N.J.S.A.    2C:12-1(b)(1),    third-degree   hindering

apprehension or prosecution, N.J.S.A. 2C:29-3(b), third-degree resisting arrest,

N.J.S.A. 2C:29-2(a), fourth-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(d), third-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(d), third-degree possession of a controlled dangerous

substance, N.J.S.A. 2C:35-10(a)(1), and fourth-degree possession of a weapon

by a convicted person, N.J.S.A. 2C:39-7(a).

      Defendant negotiated an agreement with the State through which he

agreed to plead guilty to first-degree robbery. In exchange, the State agreed to

dismiss the remaining counts in the indictment and recommend defendant be

sentenced to an eighteen-year term of imprisonment, subject to the parole

restrictions of the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

Defendant reserved the right to argue for a lesser sentence.


                                                                          A-4547-19
                                       2
        At the plea hearing held on June 19, 2015, the judge questioned defendant

directly to ensure he understood the terms and consequences of the plea

agreement. The judge also confirmed defendant read and answered all the

questions in the standard plea form, as well as the supplemental form that

described the parole restrictions under NERA. In response to his attorney's

questions, defendant provided the following factual basis in support of his guilty

plea:

              Q. Mr. Patriaco, isn't it true you were present in Brick
              Township on [September 1, 2014]?

              A. I was.

              Q. At that date, you approached a Gulf gas station.
              Correct?

              A. I did.

              Q. And you saw that one of the workers . . . was
              actually counting money. Correct?

              A. Yes.

              Q. And you took the money away from him and tried
              to remove yourself from . . . the location. Correct?

              A. I did.

              Q. So, by doing that, you committed a theft. Correct?

              A. Correct.



                                                                            A-4547-19
                                         3
            Q. But as you were trying to leave, [the gasoline station
            attendant] tried to retrieve his property back. Correct?

            A. Yes.

            Q. As a result, an altercation took place and you pulled
            out a knife and actually stabbed [the gasoline station
            attendant] in an effort to get away from him. Correct?

            A. Correct.

            Q. And that caused a cut on his, I believe in his
            abdomen, that was actually very close to a vital organ.
            You understand that?

            A. Yes.

            Q. And certainly you agree that a knife could be a
            deadly weapon. Correct?

            A. I do.

            Q. And that the injury to him . . . he was injured as a
            result. Correct?

            A. Yes.

            Q. And that was through in the course of your theft.
            Correct?

            A. Yes.

            [(Emphasis added).]

The judge presiding at the plea hearing found defendant voluntarily and

knowingly waived his constitutional rights and provided a sufficient factual

basis to find him guilty of first-degree robbery.

                                                                        A-4547-19
                                        4
      At the sentencing hearing held on August 7, 2015, defendant made clear

he felt no remorse for committing the robbery or for the serious injury he

inflicted on the victim. In fact, he claimed the victim brought this near-death

experience on himself:

            I snatched the money off the desk and I took off
            running. He chased me. He started clubbing me in the
            back of the head. So, yeah, I stabbed him. And feel
            remorse? No, I don't feel fucking remorse.

                  ....

            THE COURT: I see. So it was the victim's fault that
            he got stabbed.

            DEFENDANT: When they tell you, when you start --
            I worked at a Wawa, they tell you when you get robbed,
            you just give up the money.

            THE COURT: Well I guess he was a loyal employee
            and this is what he got for his loyalty.

            DEFENDANT: Whatever.

      The judge found aggravating factor N.J.S.A. 2C:44-1(a)(3), "the risk of

another offense," which she viewed as weighing "extremely heavily given

[defendant's] lack of remorse," N.J.S.A. 2C:44-1(a)(9), the "need for

deterrence," and N.J.S.A. 2C:44-1(a)(2), "the extent of harm inflicted on the

victim." The judge found mitigating factor N.J.S.A. 2C:44-1(b)(6), restitution,




                                                                         A-4547-19
                                      5
but only gave it "slight weight." Defendant was sentenced to a fifteen-year term

of imprisonment, subject to NERA.

      On March 28, 2019, defendant filed a pro se PCR petition arguing

"[n]ewly discovered evidence of [l]atent-adolescent brain development and

[premature] decision making must be considered, and [d]efendant must be

resentenced so the court can re-evaluate the aggravating and mitigating factors

in light of the . . . scientific evidence." At oral argument, defendant's attorney

argued there was evidence that had not been considered at the initial sentencing

hearing -- specifically "medical information" about his late adolescent brain

development -- because his attorney failed to present evidence defendant had

the condition. Judge Guy P. Ryan denied defendant's PCR petition because

defendant did "not elaborate how plea counsel failed to properly represent him

nor does he show it prejudiced his case." The judge found that there was no

evidence supporting defendant's claims that he has "late-adolescent brain

development disorder" or that his plea attorney knew about the condition at the

time of the sentencing hearing.

      Defendant raises the following argument in this appeal:

            THE PCR COURT ERRED IN DENYING
            MR. PATRIACO'S   PETITION   FOR  POST-
            CONVICTION     RELIEF    WITHOUT   AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT


                                                                            A-4547-19
                                        6
            TRIAL COUNSEL WAS INEFFECTIVE BY
            FAILING TO PRESENT MITIGATING EVIDENCE.

      Defendant also submitted a pro se supplemental brief, in which he

ostensibly provided "evidence from medical and psychological experts that will

prove that before [age twenty-five] the brain isn't fully developed."       This

evidence consisted of an article entitled "Adolescent Maturity and the Brain:

The Promise and Pitfalls of Neuroscience Research in Adolescent Health

Policy."1 We reject defendant's arguments and affirm.

      We review a claim of ineffective assistance of counsel under the two-

prong test established by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984), and subsequently adopted by our Supreme

Court in State v. Fritz, 105 N.J. 42, 58 (1987). Defendant must first demonstrate

defense counsel's performance was deficient.      Strickland, 466 U.S. at 687.

Second, he must show there exists "a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different." Id. at 694.




1
 Sara B. Johnson et al., Adolescent Maturity and the Brain: The Promise and
Pitfalls of Neuroscience Research in Adolescent Health Policy, 45 J. Adolescent
Health 216 (2009), https://www.jahonline.org/article/S1054-139X(09)00251-
1/fulltext.
                                                                           A-4547-19
                                       7
      Here, defendant did not present any competent evidence to meet the

standard for a prima facie case under Strickland. Judge Ryan found defendant

"has not supplied any medical records or diagnostic studies to support his claim.

[Defendant] has not even supplied a certification claiming he suffers or suffered

from any condition.    It appears that [defendant] simply learned about this

ailment online and is now accusing his counsel of failing to raise it." We agree.

Because defendant did not make out a prima facie case of ineffective assistance,

the PCR judge correctly denied the petition without conducting an evidentiary

hearing. State v. Preciose, 129 N.J. 451, 460 (1992); R. 3:22-10(e).

      Judge Ryan noted the transcript of the sentencing hearing "clearly"

contradicted defendant's allegation that his "plea counsel failed to address his

extensive drug use." Defense counsel raised defendant's drug addiction at the

sentencing hearing and specifically argued it was the "driving force behind all

[defendant's] criminal activity." He also urged the sentencing judge to find

mitigating factor N.J.S.A. 2C:44-1(b)(6), based on defendant's willingness to

pay restitution to the gas station.   Judge Ryan correctly found defendant's

assertion that his plea counsel was ineffective is not supported by the record.

      Affirmed.




                                                                           A-4547-19
                                        8